DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 13, 17, 18, 20 are cancelled. 
Claims 1 – 12, 14—16, 19, 21—30 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the control device is configured to analyze the sensor data as part of a modal analysis to determine at least one characteristic of at least one measured oscillation including one or more of (i) a frequency, (ii) a frequency spectrum, (iii) harmonic information, (iv) a phase angle between two oscillation components, (v) a time constant, and (vi) a spatial relationship value, and
wherein the control device is further configured to analyze the sensor data to perform at least one of (i) training at least one artificial intelligence algorithm related to at least one correlation, (ii) monitoring the safety of the magnetic resonance device on the basis of the sensor data, (iii) analyzing the sensor data to 
adjust acquisition parameters of the magnetic resonance device to compensate for current and/or predicted effects of the gradient coil operation, (iv)
preventing the occurrence of previously measured effects of the gradient coil operation, and (v) initiating preventive maintenance”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 12, the claims have been found allowable due to their dependencies on claim 1.

c. With respect to claim 14, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the external control device is configured to analyze the sensor data as part of a modal analysis to determine at least one characteristic of at least one measured oscillation including one or more of (i) a frequency, (ii) a frequency spectrum, (iii) harmonic information, (iv) a phase angle between two oscillation components, (v) a time constant, and (vi) a spatial relationship value, and
wherein the external control device is further configured to analyze the sensor data to perform at least one of (i) training at least one artificial intelligence algorithm related to at least one correlation, (ii) monitoring the safety of the magnetic resonance device on the basis of the sensor data, (iii) analyzing the sensor data to adjust acquisition parameters of the magnetic resonance device to compensate for current and/or predicted effects of the gradient coil operation, (iv) preventing the occurrence of previously measured effects of the gradient coil
operation, and (v) initiating preventive maintenance”.

in combination with the rest of the limitations of the claim. 
d. With respect to claim 30, the claim has been found allowable due to its dependency on claim 14.
e. With respect to claim 15, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“performing, via the control device, real-time compensation of an effect associated with the at least one assessment quantity to adjust at least one operating parameter of the magnetic resonance device;
performing, via the control device, real-time noise suppression in a patient communication device with respect to sound produced by the gradient coil assembly and described by the at least one assessment quantity;
evaluating, via the control device using at least one safety criterion that includes one or more of (i) a degradation in a fatigue strength of the gradient coil assembly or components associated with the gradient coil assembly, (ii) a current risk of damage for at least one component of the magnetic resonance device, and (iii) a hazard to a person under examination; and

upon the at least one safety criterion being met, suspending an imaging operation of the magnetic resonance device”.

f. With respect to claims 16, 19, 21—29, the claim has been found allowable due to its dependency on claim 15.
in combination with the rest of the limitations of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 

phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Frederick Wenderoth/ 
Examiner, Art Unit 2852

/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852